DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2021 has been entered. Claims 1, 2, 5, 9, 11-14, and 21-31 are pending in the application.
Response to Arguments
In light of the amendments, applicant’s arguments (see pgs. 9-11) filed 09/29/2021, with respect to the rejections of claims 1 and 21, under 35 U.S.C. 102 and/or 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of new interpretations and/or 
The arguments with respect to independent claim 11 have been considered and are deemed to be persuasive. Accordingly, the rejection has been withdrawn and claim 11, and the dependent claims thereof, have been indicated as allowable as long as the issues under 35 U.S.C. 112(b) set forth in this Office Action are overcome.
Claim Objections
The amendment filed 09/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
“parallel to the first radial axis” (clms. 1, 28)
“the first direction is parallel to the second direction” (clm. 29)
Applicant does not refer to any portion of the specification in support of said language, and the examiner could not locate any support upon review of the specification. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 2, 5, 9 and 27-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(a) for being dependent on a rejected base claim.
Regarding claims 1 and 28: the recitation “parallel to the first radial axis” is deemed to be new matter as the specification provides no written support for it, and the generic and undetailed drawings are not sufficient evidence of such in and of themselves. Therefore, the question is raised as to whether applicant had possession of the claimed invention.
Regarding claim 29: the recitation “the first direction is parallel to the second direction” is deemed to be new matter as the specification provides no written support for it, and the generic and undetailed drawings are not sufficient evidence of such in and of themselves. Therefore, the question is raised as to whether applicant had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims  2, and 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards 
	Regarding claims 2 and 14: it is unclear if the “rotary impact separator” is the same as or additional to the “separator” of claims 1 and 11, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (DE 3,343,788 A1), in view of Levy et al. (US 2013/0175377 A1), hereinafter ‘Levy’.
Regarding claim 1: Steffens discloses A process for recovering a product from a carpet (¶ [0003], “method for separating products or material mixtures of fibrous materials and non-fibrous materials…from…floor coverings”), the process comprising:
(a) delivering the carpet to a chamber (as indicated by directional arrow 12) within a substantially hollow body (housing 3) of a separator (see fig. 4) that extends along a body axis (24);
(b) applying mechanical force within the chamber (via elements 2, 8) to the carpet to break a bond between an adhesive and a face fiber material of the carpet (¶ [0003], “floor coverings with fibrous materials on a non-fibrous carrier layer or the like”; it is obvious to the skilled artisan that the non-fibrous carrier layer of carpet includes adhesive);

Steffens is silent regarding recovering, from the carpet, a low ash fiber product comprising an ash level that is less than about 12%.
However, Levy is in the same field of endeavor and teaches a method of separating components of carpet for recycling (¶ [0002]), and recovering a low ash fiber product having 3% ash, and that ash is undesirable because it creates problems when extruding the recovered product (¶ [0067]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens such that a low ash fiber product is recovered for recycling, thereby avoiding potential issues related to extruding the recovered product, as taught by Levy.

    PNG
    media_image1.png
    659
    800
    media_image1.png
    Greyscale

Annotated Figure 4 of Steffens


Regarding claim 2, which depends on claim 1: Steffens discloses the mechanical force is applied by a rotary impact separator (2, 8, fig. 4) that extends along the body axis (24).
Regarding claim 5, which depends on claim 1: Steffens is silent regarding the face fiber material comprising one or more of: a polyamide, a polyester, or a polyolefin.
However, Levy teaches the face fiber material may be a whole list of things including a polyester (¶¶ [0006], [0053]).
Therefore, processing of carpet in a separator to recover a face fiber material comprising polyester is a known technique in the art. And it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to process polyester face fiber materials in the device of Steffens, as taught by Levy, because applying known techniques to produce predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 9, which depends on claim 1: Steffens is silent regarding recovering, from the carpet, the adhesive.
However, Levy teaches the backing of the carpet and remnants of the face fibers still secured thereto by the adhesive, are recycled as a composite material (¶ [0041]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens such that the adhesive is recovered and recycled as a composite material, as taught by Levy.
Regarding claim 21: Steffens discloses a process for recovering a product from a carpet (¶ [0003], “method for separating products or material mixtures of fibrous materials and non-fibrous materials…from…floor coverings”), the process comprising:
a) supplying the carpet from a source (as indicated by directional arrow 12) to a separator (see fig. 4) comprising a body (housing 3), the body being substantially hollow such that one or more walls of the body define a chamber that is sized to receive the carpet from the source (see fig. 4) through an inlet opening (1) of the body;
b) applying mechanical force within the chamber to the carpet (via element 2, fig. 4) to break a bond between a first co-product (“fibrous materials”, ¶ [0024]) and a second co-product (“non-fibrous materials”, ¶ [0025]) of the carpet;
c) separating the first co-product from the second co-product (¶¶ [0024] – [0025]) using a screen (“sieve 6”, fig. 4) such that the first co-product passes through the screen (as indicated by directional arrow 13) while passing from the chamber and through a first outlet (9, 10) in the body (3), and the second co-product of the carpet passes from the chamber and through a second outlet (11) in the body while bypassing the screen (as indicated by directional arrow 14), 
Steffens does not explicitly disclose recovering, from the carpet, the first co-product and the second co-product.
However, Levy teaches separating and recovering/sending a first co-product comprising “separated U’s”—that is, pieces of face fiber material—“which may also comprise remnant backing fibers and some adhesive” (see ¶ [0018]) and a second co-product comprising polypropylene backing material which “may actually be a residual composite material comprising mainly the primary and secondary backing, as well as small pieces of remnant pile—that is, pieces of face fiber material or “U’s”—“that remains attached to the shredded backing by the adhesive” a polypropylene backing material and adhesive (see ¶ [0018]; also see ¶ [0038], “backing…made from woven or nonwoven polypropylene”), and the first co-product is recovered and “sent to the next stage for processing” while the second co-product is recovered and “sent to a press” (see ¶ [0018]). NOTE: in light of Fig. 7 of applicant’s drawings, the recovery/sending of Levy reads on the claimed “recovering” step.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens to include a step of recovering the first and second co-products, so they can ultimately be sent for further processing in order 
Regarding claim 22, which depends on claim 21: the modification of Steffens in view of Levy set forth in claim 21 above teaches wherein the first co-product comprises a face fiber material (“fibrous materials”, ¶ [0024] of Steffens) and the second co-product comprises a polypropylene backing material (see ¶ [0038] of Levy, “backing…made from woven or nonwoven polypropylene”).
Regarding claim 23, which depends on claim 21: the modification of Steffens in view of Levy set forth in claim 21 above teaches the first co-product comprises an adhesive material (see ¶ [0018] of Levy, “separated U’s, which may also comprise…some adhesive”) and the second co-product comprises a face fiber (see ¶ [0018] of Levy, “backing may actually be…small pieces of remnant pile”—that is, face fiber material or “U’s”).
Regarding claims 24 and 25, which depend on claim 21: the modification of Steffens in view of Levy set forth in claim 21 above is silent regarding after step (d):
(e) delivering the first co-product to a second chamber within a substantially hollow
second body of a second separator;
(f) applying mechanical force within the second chamber to the first co-product to break a bond between a first material of the first co-product and a second material of the first co-product;
(g) separating the first material from the second material using a second screen by delivering the first material through a first outlet in the second body and the second material 
(h) recovering, from the first co-product, one or more of the first material or the second material.
However, Levy further teaches delivering a co-product comprising face fiber material and remaining adhesive to a second separator (fibermill 150, fig. 9) having a hollow body for containing a shaft (154) and hammer bars (153); and mechanical force is applied by the hammer bars to break the bond between the face fiber and the adhesive (see ¶ [0072], “the fibers are impacted by the hammer bars 153, and the adhesive attached thereto is crushed and removed from the fibers”); then the face fibers are separated from the adhesive by delivering the face fibers to a first outlet (exit conduit 157) and delivering the adhesive through a screen (grill portion 155) to a second outlet below the screen (see fig. 9 and ¶ [0072], “the size of the openings” of the grill portion 155 “are set so as to permit the passing of crushed adhesive; also see ¶ [0073], “negative pressure is applied to the exit conduit 157 to draw out the clean carpet U fibers”). Lastly, Levy teaches that this process is performed in order to recover and deliver the separated face fiber material for further processing such as baling, pelletizing, or agglomerating.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Steffens with an additional separator having a screen, and apply mechanical force within the separator for separating the materials of the first co-product so they can subsequently be further processed, as taught by Levy.
claim 25 is substantially the same as claim 24, only difference being that claim 25 pertains to the second co-product; because applicant is not claiming any particular materials making up the first and second co-products, and because Levy teaches the general conditions of the claim, then it would be just as obvious to provide another separator and deliver the second co-product to that separator for recovering one or more materials of the second co-product, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 27, which depends on claim 1: Steffens is silent regarding step (e) and, therefore, is also silent regarding the rest of the claim.
However, Levy teaches:
(e) delivering the face fiber material (12US, fig. 2; 12, fig. 3) to a second chamber within a substantially hollow second body (151) of a second separator (fiber mill 150 of apparatus 8, fig. 9), the face fiber material comprising a residual adhesive (see ¶ [0071], “fibermill 150 serves to crush any adhesive remaining on the separated U’s”);
(f) applying mechanical force within the second chamber (via hammer bars 153) to the face fiber material to break a bond between the face fiber material and a portion of the residual adhesive on the face fiber (see ¶ [0072], “the fibers are impacted by the hammer bars 153, and the adhesive attached thereto is crushed and removed from the fibers”);
(g) separating the residual adhesive from the face fiber using a second screen (grill portion 155, fig. 9) by delivering the face fiber through a first outlet (157) in the second body and the residual adhesive through a second outlet in the second body (see ¶ [0072], “The grill 
(h) recovering, from the face fiber material, the residual adhesive (“adhesive”, fig. 2; 43, fig. 3; also see ¶ [0051], “pieces of adhesive 43 that fall…into a bin”) and a face fiber with reduced ash levels (see ¶ [0056], “reclaimed fiber…3% ash”; also see ¶ [0074], the face fiber is delivered for further processing).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens to include steps (e) – (h), thereby enabling Steffens to separate and recover residual adhesive from the face fiber material which in turn enables the recovery of a face fiber material with reduced ash levels, resulting in a product with fewer impurities due to ash as taught by Levy (¶ [0067]).
Regarding claim 28, which depends on claim 21: Steffens discloses the body (3, fig. 4) extends along a body axis (24) such that a first radial axis (see annotated fig. 4 of Steffens above) perpendicular to the body axis passes through the first outlet (9, 10) and the inlet opening, and a second radial axis (see fig. 4 above) perpendicular to the body axis and parallel to the first radial axis passes through the second outlet (11).
Regarding claim 29, which depends on claim 28: Steffens discloses the first co-product passes along a first direction (direction of gravity) from the top of chamber into the first outlet (9, 10, fig. 4), and the second co-product passes along a second direction (direction of gravity) from the top of the chamber to the second outlet (the bottom one of outlet 11), and wherein the first direction is parallel to the second direction (the direction of gravity is always vertically downward).
Regarding claim 30, which depends on claim 28: Steffens discloses the body (3, fig. 4) comprising a circular cross-sectional shape (¶ [0034], “the rotational body 8 formed by the drivers 2 by rotation is a cone.” “The housing 3 is adapted to this conical shape accordingly”).
The embodiment of fig. 4 of Steffens is silent regarding the body comprising a constant diameter along the body axis (24).
However, applicant has not set forth any criticality for the claimed configuration. Matter of fact, the specification (¶ [0076]) states that “the body 104 may have a rectangularly shaped upper section and a semi-circular shaped lower section”. And the embodiment of fig. 6 of Steffens teaches that a rotational body (8) formed by the drivers (2) by rotation is a cylinder (see fig. 6) having a constant diameter along the body axis (24). And Steffens further states that “the features of the various devices…can be combined with one another” (¶ [0046]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 4, such that the drivers form a rotational body having a constant diameter along the body axis, as taught by the embodiment of fig. 6, since it has been held that where the general conditions of a claim are met by the prior art determining an ideal shape of features taught by the prior art is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed configuration is significant (MPEP 2144.04 IV). The proposed modification would result in the embodiment of fig. 4 having a body adapted to the cylindrical shape of the rotational body of the drivers and, therefore, having a constant diameter along the body axis.
Regarding claim 31, which depends on claim 30: Steffens does not explicitly disclose that the body comprises a length to diameter ratio of at least 4 to 1.
However, applicant has not set forth any criticality for the claimed ratio. Matter of fact, the specification (¶ [0076]) states that “The body 104 may have a length to diameter ratio of at least 1 to 1, and, in some examples, 4 to 1, and, in other examples, 6 to 1 or more”. And Steffens discloses multiple embodiments having varying length to diameter ratios of the bodies (see figs. 4-6, 10), which all appear to be greater than 1 to 1.
Therefore, because it is not taught nor in any way apparent what advantage the claimed ratio provides over any other, then determining the ideal length to diameter ratio of the body must be considered to be within the level of ordinary skill in the art as it is merely an obvious matter of routine experimentation.
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens, in view of Levy, and further in view of Moore, Jr. (US 4,268,551 A), hereinafter ‘Moore’.
Regarding claim 26, which depends on claim 21: the modification of Steffens in view of Levy set forth in claim 21 above is silent regarding the carpet comprising a turf material.
However, Moore teaches that artificial turf/grass are a type of carpet (Abstract, “artificial grass carpet”; col. 2, ln. 1-12 and 54, “artificial turf”). Therefore, examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “floor covering” (see ¶ [0003]) of Steffens includes turf material.
Allowable Subject Matter
Claim 11, and the dependent claims thereof (12-14), would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
the prior art as exemplified by Hall et al. (US 2015/0021422 A1), Levy et al. (US 2013/0175377 A1), and Steffens (DE 3,343,788 A1), fails to anticipate or render obvious in combination performing the steps of claim 11 within the body of the same separator. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsuge et al. (EP 0739657 A1): at least the figures are pertinent to at least the limitations of claims 1 and 28-29 directed to parallel outlets and/or flow of material
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JARED O BROWN/Examiner, Art Unit 3725

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725